Citation Nr: 0330877	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
original grant of service connection for acne with cysts.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from July 1978 to September 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by 
the Oakland, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran 
subsequently initiated an appeal with a timely notice of 
disagreement and completed the appeal with a timely 
substantive appeal.  The Board therefore has appellate 
jurisdiction pursuant to 38 U.S.C.A. § 7105 (West 2002).  
The veteran has indicated that he does not wish to have a 
personal hearing. 


FINDING OF FACT

The veteran's service-connected acne with cysts is 
manifested by symptoms analogous to constant itching and 
exudation, extensive lesions and marked disfigurement, but 
no evidence of ulceration or extensive exfoliation or 
crusting, nor are there systemic or nervous manifestations, 
nor is the condition exceptionally repugnant; the service-
connected acne with cysts does not cover more than 40 
percent of the entire body or more than 40 percent of 
exposed areas, affected, or; constant, nor has near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 30 
percent, but no higher, for the veteran's service-connected 
acne with cysts have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118 and 
Diagnostic Codes 7806 and 7817 (2003); 38 C.F.R. Part 4, 
including §§ 4.7, 4.118 and Diagnostic Codes 7806 and 7817 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files 
a substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

After review of the claims folder, the Board finds that 
there has been compliance with the assistance provisions set 
forth in the new law and regulation.  The record in this 
case includes the veteran's service medical records and 
post-service treatment records, to include VA examinations 
in conjunction with his initial claim for service connection 
and subsequent claim for increased rating.  Assistance shall 
also include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  In 
March 2001, the veteran underwent examination of the skin.  
VA photographs depicting the affected areas are of record.  
In January 2003, the veteran submitted directly to the Board 
a VA progress report showing continued treatment for his 
service-connected acne with cysts disability.  Although the 
RO has not had the opportunity to review the additional 
evidence, the Board finds its favorable consideration of the 
progress report non prejudicial to the veteran.  

Additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  However, the 
RO has not been able to obtain treatment records directly 
from the Air Force Base for the veteran's hospitalization at 
David Grant Medical Center.  In September 2000 and April 
2002, the Air Force indicated that there was no evidence of 
a current file for the veteran.  Nonetheless, the veteran 
submitted his copy of an emergency report from David Grant 
Medical Center, dated in February 2000, and that evidence 
has been considered in the Board's favorable review of the 
veteran's claim for increase.  Under these circumstances, no 
further action is necessary to assistant the claimant with 
his claim.  See Bernard v. Brown, 4 Vet. App. at 394; 
VAOPGCPREC 16-92.  

The Board also finds that all VCAA notice requirements have 
been met.  A letter from the RO to the veteran in June 2001, 
and a statement of the case issued in July 2002 clearly 
informed him of the provisions of VCAA with regard to what 
evidence he must obtain and which evidence VA would assist 
him in obtaining.  Moreover, the supplemental statement of 
the case in October 2002 advised of the type of evidence 
necessary for him to prevail with his claim, and notified 
him of the change in regulatory criteria.  The Board 
therefore finds that the veteran has been effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit sought.  

The Board also notes here that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's 
application.  One of the regulations promulgated by VA to 
implement VCAA has recently been invalidated.  Specifically, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held invalid the provisions of 38 
C.F.R. § 3.159(b)(1) which allowed a decision to be made 
before the one year period for submitting new evidence had 
expired with the proviso that if the information or evidence 
was subsequently provided within the one year period, then 
VA would readjudicate the claim.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

However, in the present case there is no indication that he 
has any additional evidence (that is obtainable by the RO) 
or that he wants his appeal held in abeyance for the 
remainder of any period for submitting additional evidence.  
In communication received in October 2002, the veteran asked 
that his case be sent to the Board, and his representative 
stated the same.  The Board therefore finds that there is no 
prejudice to the veteran as a result of any legal deficiency 
in the VCAA notice furnished by the RO pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the veteran has one year to provide 
additional information or evidence.  He has made it clear 
that he wishes to proceed with appellate review based on the 
evidence or record. 

The United States Court of Appeals for Veterans Claims has 
concluded that the VCAA is not applicable where the veteran 
was fully notified and aware of the type of evidence 
required to substantiate his or her claim and that no 
additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
the claim, the VCAA does not require further assistance.  
Wensch v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

On appellate review, the Board sees no areas in which 
further development is needed.  Accordingly, the VA has 
essentially met the requirements of the VCAA, and there 
would be no benefit in developing this case further.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of 
this appeal, without referral to the RO for further 
consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92.  Accordingly, the Board will 
proceed with the adjudication of the veteran's claim.

II.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected acne with cysts warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In the present case, the veteran maintains that his 
disability has increased in severity such that a 30 percent 
rating is warranted.  He has also expressly indicated that 
would be satisfied with a 30 percent rating and would 
consider his appeal resolved if such a rating was assigned.  

The RO has rated the veteran's service-connected acne with 
cysts pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  
During the pendency of this appeal, VA issued new 
regulations for rating disabilities under Diagnostic Code 
7806, which became effective August 30, 2002.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted 
the Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  The Board notes, however, that 
consideration under the revised schedular criteria should 
not be undertaken before such criteria became effective.  
The effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to August 30, 2002, neither the 
RO nor the Board could apply the revised rating schedule.  
The Board notes here that an October 2002 supplemental 
statement of the case shows that the RO has already 
conducted a preliminary review of the veteran's claim under 
the new criteria, and the Board may therefore properly 
proceed with appellate review with consideration given to 
the new criteria as well as the old. . 

Under the old criteria, the veteran's acne and cysts 
disability is rated by analogy under Diagnostic Code 7806.  
A 10 percent rating is warranted under Diagnostic Code 7806 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 
30 percent rating is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked 
disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent rating.

Under the new criteria for Diagnostic Code 7806, a 10 
percent rating is warranted for dermatitis or eczema that is 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks o more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of 
exposed areas, affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

Under the new criteria, specific evaluation criteria were 
included to address acne, based on the extent of involvement 
by acne, its location, and whether it is deep or 
superficial.  Under Diagnostic Code 7828, superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent is assigned a noncompensable rating.  Deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 
40 percent of the face and neck, or; deep acne other than on 
the face and neck is rated as 10 percent disabling.  If deep 
acne (deep inflamed nodules and pus- filled cysts) affects 
40 percent or more of the face and neck, a 30 percent rating 
is warranted.  In the alternative, the disability can be 
rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 
7802, 7803, 7804 or 7805) depending upon the predominant 
disability.  67 Fed. Reg. 49596 (2003).

The record includes medical records documenting treatment 
for acne over the years.  Service connection was granted by 
rating decision in March 1998 with a noncompensable rating.  
By rating decision in August 1999, a 10-pecent rating was 
assigned.  In January 2000, the veteran indicated that his 
condition had become worse and that he wished to file for an 
increase in his service-connected benefits. 

In February 2000, the veteran was seen privately on an 
emergency basis at the David Grant Memorial Center (DGMC), 
with complaints of painful and inflamed cysts on the back 
for two weeks duration.  He was unable to lie on the back or 
lean against a chair.  A cyst was of the left upper back was 
incised and sharply drained.  March 2000 private treatment 
records show that that he received follow-up treatment at 
DGMC for wound dressing changes.  As indicated earlier, 
those treatment records were unobtainable by the RO.  

VA treatment records dated in December 2000 show that the 
veteran was seen on more than two occasions that month for 
problems with a cyst on the back that eventually opened and 
drained.  

At VA examination of the skin in March 2001, there was a 
well-healed area, approximately 3 centimeters horizontal by 
1.5 centimeters vertical, on the mid-chest area just above 
the substernal notch.  There was no other cystic lesions or 
evidence of lesions other than the one on the chest.  On the 
back, there were two areas.  One was the upper back, which 
was 4 centimeters times 4 centimeters, and evident of a 
prior cyst.  There was one "red" cyst that was just below 
the scapula on the left.  There was no drainage.  There were 
no other cysts on the back.  Photographs taken depicted the 
same.  The diagnosis was history of cystic acne on the chest 
and back, without active cyst development upon that day's 
examination. 

In April 2001, the veteran was treated at VA for the removal 
of two cysts on the back.  Both cysts were removed under 
sterile conditions and there were no complications.  

In January 2003, the veteran presented at VA for an 
unscheduled ambulatory visit.  He complained of a cyst on 
the mid back.  Physical examination revealed that he had a 
1.5 inch raised lesion with multiple indurations, small 
opening with pus drainage, and mild erythema surrounding the 
lesion.  The impression was abscess.  The lesion was opened 
and pus cebum was expressed.  The wound was packed and 
covered and the veteran was given antibiotics and 
instructions to perform daily dressing change.  

Considering the evidence of record in light of the old 
criteria, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the criteria for a 30 
percent rating for acne cysts have been met.  The record 
indicates that the veteran has had continued treatment for 
recurrent acne cysts on the back and those cysts have been 
drained on multiple occasions over the years.  At times the 
cysts were inflamed and even infected.  Private emergency 
records, and VA treatment and examination records support 
the veteran's subjective complaints of chronic inflamed 
cysts, and the pain and discomfort associated therein.  
Photographs taken depict extensive lesions on the back where 
recurrent cysts have been drained.  The Board finds that 
these symptoms are analogous to a 30 percent rating under 
Diagnostic Code 7806, which includes constant exudation or 
itching, extensive lesions, or marked disfigurement.  The 
Board therefore concludes that a 30 percent rating under the 
old criteria is warranted.  

Although the veteran has limited his appeal to a 30 percent 
rating, the Board would nevertheless point out that the 
preponderance of the evidence is against a finding of 
entitlement to a rating in excess of 30 percent.  In this 
regard, there is no evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that the back or chest is exceptionally 
repugnant due to the service-connected acne with cysts to 
warrant a 50 percent rating under Diagnostic Code 7806 of 
the old criteria.  In fact, the March 2001 VA examination 
indicated that there was no active cyst development or 
drainage; hence, no ulceration or exfoliation.  As for other 
diagnostic codes under the old criteria, there is no 
evidence of complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral 
disfigurement to the head, face, or neck to warrant a 50 
percent rating under Diagnostic Code 7800.

A review of the evidence under the new criteria shows that 
the objective findings do not demonstrate that the veteran's 
service-connected acne with cysts covers more than 40 
percent of the entire body or more than 40 percent of 
exposed areas, affected.  The medical records do not show 
that the veteran has received constant or near-constant 
systemic therapy during the past 12-month period for his 
skin disability.  It appears that the veteran has inflamed 
cysts drained whenever they fill with pus and cebum.  As for 
other diagnostic codes under the new criteria, there is no 
persuasive evidence of disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement to warrant a 50 percent 
rating under Diagnostic Code 7800.  

In making the above determination, the Board has resolved 
all reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to a 30 percent rating for service-connected 
acne with cysts is warranted.  To this extent, the appeal is 
granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



